Citation Nr: 1219660	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  04-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to November 1962 and from December 1962 to April 1969.  His military service included time in the Republic of Vietnam and his military occupational specialty was as a "RAD TEL OPER."  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 1972, the RO denied the claim for service connection for "nerves."  The Veteran was informed of this denial in December 1972, but he did not appeal.  In an April 1998 rating determination, the RO determined that new and material evidence had not been received to reopen the previously denied claim.  The Veteran was informed in May 1998, but did not file a timely appeal.  That decision is final.  38 C.F.R. § 3.104 (2011).  The Board does not have jurisdiction to consider a claim that has been previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must find that new and material evidence has been presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also Winters v. West, 12 Vet. App. 203 (1999).  Therefore, although the RO in the current appeal has reviewed the claim on a de novo basis, the issue is as stated on the title page.  

In further discussion, it is noted that in September 2000, the Veteran filed a claim for service connection for PTSD.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  When the Veteran originally filed his claim, he characterized the claimed disability as "nerves." The evidence of record demonstrates that the Veteran has been treated over the years for various psychiatric symptoms and received various diagnoses.  Thus, the Board has characterized the issue as on the title page of this decision.  


FINDINGS OF FACT

1.  By rating decision in April 1998, the RO found that new and material evidence had not been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, noting that the Veteran was diagnosed as having a personality disorder which was a constitutional or development abnormality which was not subject to service connection.  

2.  Evidence received subsequent to the final April 1998 rating decision, regarding the claim for service connection for an acquired psychiatric disorder, to include PTSD, was not previously submitted to agency decisionmakers, related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from PTSD.  

4.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from any acquired psychiatric disorder related to his periods of active military service, to include any incident or event therein.  

5.  The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed Benzodiazepine dependence is related to his periods of active military service, to include any incident or event therein.  


CONCLUSIONS OF LAW

1.  The April 1998 rating decision which found that new and material evidence had not been received to reopen the claim for service connection for an acquired psychiatric disorder is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d) (2011).  

2.  Evidence received since the April 1998 RO rating decision is new and material, and the appellant's claim for service connection for an acquired psychiatric disorder, to include PTSD, may be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).  

3.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.304(f) (2011).  

4.  Benzodiazepine dependence was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Initially, as to the claim that new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disorder, considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.  Any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392094 (1993).  

As to duty to assist requirements regarding the reopened claim of entitlement to service connection for an acquired psychiatric disorder, it is noted VA has an initial duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in December 2000, May 2003 and September 2006) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the September 2006 letter mentioned above.  

Moreover, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs) and service personnel records (SPRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and from the Veteran and his representative.  He was asked on more than one occasion to provide detailed information regarding alleged inservice stressors which could be verified.  For example, see the September 2006 VCAA letter.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

While the Veteran has not been provided with notice regarding amendments to the PTSD regulation, see amendments to 38 C.F.R. § 3.304, effective July 13, 2010, the failure to do so is harmless error because the Veteran is not shown to have a current diagnosis of PTSD.  Therefore, the amended regulation is inapplicable in this case.   

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

New and Material Evidence to Reopen Claim

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, becomes final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d) (2011).

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  When the Board affirms a determination of the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104 West 2002 & Supp. 2011).

A decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all field offices of the Department of Veterans Affairs as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104 (West 2002 & Supp. 2011).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in § 3.105 of this part.  38 C.F.R. § 3.104(a) (2011).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

An RO determination as to whether evidence is "new and material" for purposes of reopening is subject to de novo adjudication by the Board.  In Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit (CAFC) held that 38 U.S.C. § 7104 "means that the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  What the regional office may have determined in this regard is irrelevant.  Section 7104 does not vary the Board's jurisdiction according to how the regional office ruled."  Barnett, 83 F.3d at 1383.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; which is neither cumulative nor redundant; and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2011).

It has been held that, in accordance with 38 C.F.R. § 3.156, evidence is new and material if it (1) was not of record at the time of the last final disallowance of the claim and is not merely cumulative of evidence of record; (2) is probative of the issue at hand; and (3) is significant enough, either by itself or in connection with other evidence in the record, that it must be considered to decide the merits of the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first two prongs of the Cohen new and materiality test while defining how materiality is established (the third prong as listed above)); see also Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When a claim to reopen is presented under section 5108, the Secretary must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the CAFC noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the CAVC held that the prior holdings in Justus and Evans that the evidence is presumed to be credible was not altered by the Federal Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 were amended in recent years, and that the standard for finding new and material evidence changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, this change in the law is not applicable in this case because the Veteran's claim was not filed on or after August 29, 2001, the effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  He filed a claim for service connection prior to 2001 (in September 2000).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011).  

In order for the claim for service connection for an acquired psychiatric disorder, to include PTSD, to be reopened, the evidence associated with the claims file subsequent to the April 1998 rating decision which is relevant to, and probative of, the matter under consideration.  

The evidence associated with the claims file subsequent to the 1998 rating decision includes post service records dated to the present day and additional statements by the Veteran.  And, as noted above, he formally applied for service connection in 2000 and supplied statements regarding alleged inservice stressors.  The treatment records reflect that the Veteran has been seen over the years for various psychiatric complaints and has received various psychiatric diagnoses, to include general anxiety disorder, major depressive disorder, and Benzodiazepine dependence.  VA records in 2010 show that he was no longer to be prescribed this drug due to abuse.  

These records were not previously of record at the time of the 1998 rating decision.  They are not cumulative of prior evidence as they reflect treatment for various psychiatric conditions and for substance abuse of psychiatric medications.  This evidence is relevant and probative of the issue regarding psychiatric conditions and bears directly and substantially upon the facts regarding whether the Veteran has an acquired psychiatric disorder, to include PTSD, of service origin.  

Thus, new and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened; to this extent only, the appeal is granted.  


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Generally, congenital or developmental defects or conditions are not considered to be diseases or injuries within the meaning of applicable legislation providing VA disability compensation benefits.  38 C.F.R. § 3.303(c) (2011).  Additionally, 38 C.F.R. § 4.9 indicates that mere congenital or developmental defects, absent, displaced or supernumerary parts, refractive error of the eye, personality disorder and mental deficiency are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Background

The Veteran seeks entitlement to service-connected compensation benefits for an acquired psychiatric disorder, to include PTSD, as a result of his duties in Vietnam.  Specifically, he reports that he was involved in ambushes and search and destroy missions.  See the Veteran's various statements in 2003 and 2009.  He was unable to remember all of the dates and the places that he went while in Vietnam, but he recalled that approximately 25 men were killed in his Company on one day.  He recalled that a medic named "Wheeler" was the first killed.  Another reported stressor was that he in a plane that almost crashed in January 1967 when the doors blew off.  

The Veteran's SPRs reflect that the Veteran served as a wireman in Vietnam from July 1967 to January 1968 with Company A, Battalion, 14th Infantry, 25th Infantry Division.  His awards and commendation do not indicate participation in combat.  The alleged stressors have not been corroborated.  

The Veteran's STRs reflect treatment on more than one occasion for psychiatric symptoms.  In April 1963, he was seen for nervousness, insomnia, and tachycardia.  Physical exam revealed no disability and the impression was of anxiety.  He had similar complaints on several other occasion and attempted suicide on at least two occasions.  In 1965, the examiner's impression was of depressive reaction, but no definite diagnosis was made.  Subsequently, the Veteran was transferred to the psychiatric clinic for workup because of nervousness and depression.  On psychiatric workup in March 1969, it was noted that he had been drinking heavily most every night for approximately 8 years.  After interviewing the Veteran the examiner felt that his problem was not due to insomnia or nervousness, but was just a symptoms or a picture of chronic alcoholism.  (Service connection was denied for alcoholism by the RO in 1972.)

In October 1972, the Veteran was admitted to the hospital for a period of examination and observation in order to determine the proper diagnosis and extent of disability.  He complained that for about a year, he had been feeling discouraged and depressed.  He admitted to heavy drinking in the past, but less for the prior two years.  His drinking had recently increased, however.  On examination, he was oriented and mentally clear, but he was passive and dependent.  Social work service and psychological exam were accomplished.  While he complained of being depressed, it was found that there was little nonverbal behavior to support the diagnosis of depression.  The proper diagnosis was found to be inadequate personality with depressive features.  


Subsequently dated private and VA treatment records show ongoing treatment to the present day for various psychiatric symptoms and various diagnoses.  The diagnoses include dysthymic disorder, major depressive disorder, generalized anxiety disorder, panic attacks, and Benzodiazepine abuse.  

Social Security Administration (SSA) benefits were awarded to the Veteran in a 2004 decision.  It was determined that he became disabled in 2002 due to depression, anxiety, and panic attacks.  

When examined by VA in October 2009, it was determined that the Veteran did not meet the criteria for diagnosis of PTSD.  The diagnoses were Benzodiazepine dependence and alcohol dependence, and it was noted that the alcohol dependence appeared to be in remission.  

Additional VA examination was conducted in May 2010.  The examiner again diagnosed Benzodiazepine dependence secondary to being a substitute for chronic alcoholism.  The examiner specifically noted that the Veteran did not have PTSD or additional acquired psychiatric disorders of generalized anxiety disorder, major depression, depressive features from mood disorder, adjustment disorder with anxiety or depression, panic disorder, bipolar disorder, or dementia.  The examiner further opined that the Benzodiazepine dependence was unrelated to the Veteran's service based on his records which showed that he was addicted to alcohol first, then complained of anxiety, and then panic attacks, as well as depression, to obtain higher than normal dosages of Benzodiazepine, and then became addicted to the drug after mixing it with alcohol.  

Analysis - PTSD

VA recently amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD. 


Under the former version of the regulation, in order for service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d) (2011).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f) (2011).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

However, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843 -852 (July 13, 2010). The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In this case, the Veteran has alleged fear of hostile military activity but is neither in receipt of any military citations clearly indicative of combat service nor otherwise shown through service records to have had combat service.  The Veteran's service records and DD Form 214 show that he served as a wireman.  There is no indication that the Veteran was engaged in combat with the enemy during his period of active military service.  Therefore, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) does not apply. 

Furthermore, because the Veteran has alleged fear of hostile military activity, we must consider whether the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), is applicable in this case.  However, neither a VA psychiatrist or psychologist, has confirmed that the claimed stressor event/events is/are adequate to support a diagnosis of PTSD.  In fact, as will be discussed below, the VA psychologist who conducted the October 2009 and May 2010 VA PTSD examinations concluded that the Veteran did not meet the diagnostic criteria for PTSD.  Moreover, he has not been diagnosed with PTSD at any time since discharge from service.  Therefore, the amended regulatory provision is inapplicable in this case. 

Indeed, as stated above, the Board concludes that the preponderance of the evidence is weighs against a finding that the Veteran currently suffers from PTSD.  The Board notes that a review of the record does not show that he has ever received a competent medical diagnosis of this condition.  In fact, numerous psychiatric evaluations of record have specifically ruled out PTSD.  

In further explanation, it is noted that psychiatric examinations were conducted in recent years to determine exactly what psychiatric disorders were present.  It is also noted that the examining clinical psychologist who conducted the October 2009 and May 2010 VA PTSD examinations has the requisite expertise in the area of mental disorders to render a competent medical opinion regarding the appropriate diagnosis/diagnoses for his claimed psychiatric disorder.  He also based his opinion on sufficient facts and data - i.e., the Veteran's psychiatric history as documented in the claims folder as well as a thorough mental evaluation of the Veteran. 

Furthermore, the VA examiner's opinion that PTSD was not present is consistent with post service treatment records in that PTSD has never been definitively diagnosed.  For these reasons, the VA examiner's October 2009 and May 2010 VA medical opinions are afforded great probative value.

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present PTSD there can be no valid claim.  As there is no competent medical evidence of this psychiatric condition, the claim must be denied.

Although the Veteran has repeatedly asserted that he suffers from PTSD, he, as a lay person, is not competent to render a diagnosis of his claimed psychiatric disorder in this particular case.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the STRs which showed only a personality disorder and the post-STRs which have never included a definitive diagnosis of PTSD.  

When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  Here, there is no competent evidence that the Veteran has PTSD.  When the evidence against the claim is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert, supra.

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for PTSD because he does not currently suffer from the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for PTSD is not warranted.

Psychiatric Disorders other than PTSD

Pursuant to the Clemons case, the Board will also discuss whether service connection is warranted for any current psychiatric disorders other than PTSD. 

In this regard, the Board notes that it was determined upon the most recent examinations in 2009 and 2010 by a VA examiner that the Veteran did not have any acquired psychiatric disorders.  As above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich and Brammer, supra.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer and Rabideau, supra.  

Even assuming, however, that the Veteran does have acquired psychiatric disorder as diagnosed in the post service years, to include dysthymia, generalized anxiety disorder, panic attacks, major depressive disorder, and anxiety, there are no medical reports which link these conditions to active service.  Moreover, these conditions were not noted until many years after service, and the only psychiatric diagnosis made during service was found to be a personality disorder for which service connection is not available.  38 C.F.R. § 3.303(c) (2011); 38 C.F.R. § 4.9 (2011).  

The evidentiary record also indicates that the Veteran does have Benzodiazepine dependence, but it was specifically noted by the VA examiner that this condition was unrelated to service.  He explained that the Veteran was addicted to alcohol first, then complained of psychiatric symptoms to obtain higher than normal dosages of this drug.  Then, he became addicted to the Benzodiazepine after mixing it with alcohol.  This opinion was based on review of the record (most of which has been summarized above) and, which, it is noted, corroborates the examiner's opinion.  

While the Veteran was seen during service and by VA in the early 1970s for psychiatric symptoms, it was determined after detailed studies that he had a personality disorder which was not incurred or aggravated during service.  There is no subsequent treatment for psychological problems until many years thereafter and diagnoses of additional psychiatric conditions were not until many years after service.  Moreover, recent exams reflect that the only current diagnosis is abuse of Benzodiazepine for which VA records reflect that the Veteran is no longer being prescribed.  Furthermore, the competent and probative medical opinion evidence of record does not attribute the Veteran's abuse problem to his period of active military service.  

Regarding the Veteran's claimed stressor events that he believes caused his current psychiatric disorder, the Board notes that they have not been corroborated by credible supporting evidence.  Although the Veteran details regarding the claimed stressors in 2003 and 2009, his accounts of having participated in combat were not verified or suggested by his SPRs.  It is also notable that the Veteran made no mention of any such duties when he sought psychiatric treatment during service or in 1972.  Nonetheless, even assuming the credibility of the Veteran's account, the credible and probative medical opinion evidence does not link the Veteran's current psychiatric disorders, if even existent, to service and, instead, the diagnosis is of substance abuse that has been determined by a VA examiner to be unrelated to service.  

Although the Veteran has repeatedly asserted that he suffers from a psychiatric disorder related to service, he, as a lay person, is not competent to render a medical opinion regarding the etiology of claimed psychiatric disorder.  See Routen, Bostain, and Espiritu, supra.  As noted above, while he is competent to report his experience of symptomatology and he appears to have alleged a continuity of symptomatology since service, the Board does not consider his account to be credible when weighed against the other evidence of record, as discussed above.  See Layno, supra.  

Thus, in conclusion, it is determined that while the Veteran sought treatment for psychiatric problems in service and by VA in 1972, it was determined by medical personnel that he had a personality disorder that was a developmental condition that not incurred or aggravated during service.  Moreover, additional psychiatric problems were not reported until many years thereafter, and, most recently, it has been determined that no such acquired psychiatric disorders are present.  Moreover, the competent and probative medical opinion evidence does not link the Veteran's current substance abuse disorder to his service.  For these reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for any current psychiatric disorder.  Therefore, because the preponderance of the evidence is against his claim, service connection for a psychiatric disorder, other than PTSD, is also not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011), 38 C.F.R. § 3.102 (2011), a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert, supra.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disorder, is reopened.  To this extent only, the appeal is granted.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


